Citation Nr: 1027059	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  09-09 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for cervical spine 
disability.

4.  Entitlement to service connection for shoulder disability.

5.  Entitlement to service connection for bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from September 1973 to December 
1975.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 2008, a statement of the case 
was issued in September 2008, and a substantive appeal was 
received in February 2009.

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The Veteran indicated during the December 2007 VA examination 
that he had been receiving Social Security Administration (SSA) 
disability payments since 2005.  A September 2005 VA treatment 
note indicates that the Veteran filed for SSA disability and was 
denied.  When the evidence indicates that the Veteran is in 
receipt of SSA disability payments, VA's duty to assist requires 
that it seek the SSA's disability determination and the medical 
records underlying it unless those records are not relevant to 
the claims.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. 
Cir. 2010).  The above documents indicate that while the 
Veteran's claim for SSA disability benefits was initially denied, 
it was subsequently granted.  However, there is no indication as 
to the particular disability or disabilities on which the 
decision granting benefits was based.  Consequently, the Board 
cannot say that these records are not relevant to the 
determination of any claim on this appeal, and a remand is 
required to obtain the SSA's disability determination and any 
records relating to it.

In addition, in an August 2007 statement in support of claim (VA 
Form 21-4138), the Veteran indicated that he was treated for 
back, neck, shoulder, and hip problems at the Livermore, 
California VA Medical Center  from January to December 1976.  The 
RO requested these records from a location indicated as "Code 
13" but Code 13 responded in November 2007 that it could not 
produce these records, and suggested that the RO to contact the 
Livermore VA Medical Center (VAMC) to obtain the records.  A 
November 2007 report of contact (VA Form 119) indicates that the 
RO contacted the Veteran regarding these records, and the Veteran 
stated that VA could use the evidence of record for his claim and 
need not retrieve the records from 1976 from the Livermore VAMC.  
However, VA's duty to assist requires that it make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency, and end its efforts only if it 
concludes that the records sought do not exist or further efforts 
to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).  
There is no provision in the duty to assist statute or 
regulations that provide for VA to cease its efforts based on a 
Veteran's statement of preference.  Id.  Moreover, when VA is 
unable to obtain Federal records, it must notify the Veteran of 
the identity of the records, explain the efforts VA made to 
obtain them, describe further action to be taken, and notify the 
Veteran that it is his ultimate responsibility to obtain these 
records.  38 C.F.R. § 3.159(e).  The RO should therefore request 
the records directly from the Livermore VAMC and, if it concludes 
that these records do not exist or that further efforts to obtain 
them would be futile, it should notify the Veteran in accordance 
with 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA its disability 
determination and any records relating to 
this determination with regard to the 
Veteran.

2.  Request records of treatment of the 
Veteran from January through December 1976 
from the Livermore VAMC.  If the RO 
concludes that these records do not exist 
or that further efforts to obtain them 
would be futile, it should notify the 
Veteran in accordance with 38 C.F.R. 
§ 3.159(e).

3.  If any newly obtained evidence, when 
considered along with the other evidence 
of record, indicates that a current 
disability may be associated with service, 
afford the Veteran a VA examination as to 
the etiology of such disability.
  
4.  Thereafter, readjudicate the Veteran's 
claims in light of any additional evidence 
added to the record.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).




______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


